

115 S1577 IS: Separation of Powers Restoration Act of 2017 
U.S. Senate
2017-07-18
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



II115th CONGRESS1st SessionS. 1577IN THE SENATE OF THE UNITED STATESJuly 18, 2017Mr. Hatch (for himself, Mr. Grassley, Mr. Cornyn, Mr. Lee, Mr. Cruz, Mr. Sasse, Mr. Flake, Mr. Crapo, Mr. Tillis, Mr. Kennedy, and Mr. Lankford) introduced the following bill; which was read twice and referred to the Committee on the JudiciaryA BILLTo amend title 5, United States Code, with respect to the judicial review of agency interpretations
 of statutory and regulatory provisions.1.Short titleThis Act may be cited as the Separation of Powers Restoration Act of 2017 .2.Judicial review of statutory and regulatory interpretationsSection 706 of title 5, United States Code, is amended, in the matter preceding paragraph (1), by striking all relevant questions of law, interpret constitutional and statutory provisions and inserting de novo all relevant questions of law, including the interpretation of constitutional and statutory provisions and rules.